ICJ_094_LandMaritimeBoundary_CMR_NGA_1999-03-03_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE DU 3 MARS 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON 7. NIGERIA)

ORDER OF 3 MARCH 1999
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 3 mars 1999, C.LJ. Recueil 1999, p. 24

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 3 March 1999, LC.J. Reports 1999, p. 24

 

N° de vente:
ISSN 0074-4441 Sales number 721

ISBN 92-1-070790-7

 

 

 
3 MARS 1999

ORDONNANCE

FRONTIÈRE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGÉRIA)

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON vr. NIGERIA)

3 MARCH 1999

ORDER
24

COUR INTERNATIONALE DE JUSTICE

1999 ANNÉE 1999
3 mars
Rôle général
n° 94 3 mars 1999

AFFAIRE DE LA FRONTIÈRE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGÉRIA

(CAMEROUN c. NIGÉRIA)

ORDONNANCE

Présents: M. SCHWEBEL, président; M. WEERAMANTRY, vice-président ;
MM. Oba, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCH-
HAUER, KOROMA, VERESHCHETIN, M Hiccins, MM. PARRA-
ARANGUREN, KOOIMANS, REZEK, juges; MM. MBAYE,
AJIBOLA, juges ad hoc; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et le paragraphe 3 de l'article 44 de
son Règlement,

Vu l'arrêt en date du 11 juin 1998, par lequel la Cour, se prononçant
sur les exceptions préliminaires présentées par le Gouvernement du Nigé-
ria, a dit qu'elle a compétence, sur la base du paragraphe 2 de l’article 36
du Statut, pour statuer sur le différend et que la requête déposée par le
Cameroun le 29 mars 1994, telle qu’amendée par la requête additionnelle
du 6 juin 1994, est recevable,

Vu l’ordonnance en date du 30 juin 1998, par laquelle la Cour a fixé au
31 mars 1999 la date d'expiration du délai pour le dépôt du contre-
mémoire du Nigéria ;

4
25 FRONTIÈRE TERRESTRE ET MARITIME (3 III 99)

Considérant que, par lettre du 23 février 1999, l'agent du Nigéria, se
référant à la demande en interprétation de l’arrêt de la Cour du 11 juin
1998 présentée par son gouvernement le 28 octobre 1998, a indiqué que

«{lje Nigéria ne sera[it] pas en mesure d'achever son contre-mémoire
tant qu'il n’aura[it] pas été avisé du sort de sa demande en interpré-
tation, étant donné qu'il ne connaifssait] pas, à l'heure actuelle,
l’ensemble des points sur lesquels il [devait] répondre en matière de
responsabilité internationale»:

et qu’il en a conclu ce qui suit:

«Dans ces circonstances, le Nigéria n’a d’autre choix que de
demander au Cameroun de consentir à ce que lui soit accordée, pour
le dépôt de son contre-mémoire, une prorogation de délai suffisante
pour lui permettre d'achever la préparation dudit contre-mémoire
une fois que l’arrêt sur la demande en interprétation aura été rendu.

Jusqu'à ce que les termes de cet arrêt soient connus, il est difficile
pour le Nigéria de prévoir la longueur de la prorogation qu'il deman-
dera pour achever son contre-mémoire. Dans un premier temps, le
Nigéria sollicite en conséquence une prorogation de deux mois, à
compter du 31 mars 1999, du délai pour le dépôt de son contre-
mémoire, mais réserve sa position quant à la présentation d’une
nouvelle demande de prorogation, en fonction de la date à laquelle
l'arrêt de la Cour sur la demande en interprétation sera rendu et de
la teneur de cet arrêt»:

et considérant que, dès réception de cette lettre, le greffier adjoint, confor-
mément au paragraphe 3 de l'article 44 du Règlement, en a fait tenir
copie à l’agent du Cameroun;

Considérant que, par lettre du 24 février 1999, l’agent du Cameroun a
exposé ce qui suit:

«En formant [sa demande en interprétation de l’arrêt de la Cour
du [1 juin 1998], le Nigéria a introduit une nouvelle affaire qui de ce
fait ne saurait avoir une incidence procédurale sur l’examen de la
requête formée il y a maintenant près de cinq ans par le Cameroun»;

qu’il a ajouté que la Cour,

«en faisant droit à la demande du Nigéria, ... créerait un précédent
qui inciterait, à l'avenir, les parties qui souhaiteraient éviter ou
ralentir le règlement d’une affaire par la Haute Juridiction, à multi-
plier les demandes en interprétation ou en revision d’arrêts se pro-
nonçant sur des exceptions préliminaires» ;

qu’il a rappelé que le Cameroun «a[vait] eu l’occasion d'indiquer plu-
sieurs fois dans le passé que le différend qui l’opposfait] au Nigéria appe-
I[ait] un règlement rapide»; et qu’au terme de sa lettre il a fait savoir que
son gouvernement «{était] résolument opposé à ce qu'il soit fait droit à la
demande du Nigéria»:

5
26 FRONTIÈRE TERRESTRE ET MARITIME (3 HI 99)

Considérant qu’une demande en interprétation présentée conformé-
ment à l’article 60 du Statut de la Cour et à l’article 98 de son Règlement
constitue une nouvelle affaire; qu’une telle demande ne saurait en elle-
même suffire à justifier la prorogation d’un délai:

Considérant toutefois que, compte tenu des circonstances de l'espèce,
la Cour estime devoir accorder un délai supplémentaire au Nigéria pour
le dépôt de son contre-mémoire,

Reporte au 31 mai 1999 la date d'expiration du délai pour le dépôt du
contre-mémoire du Nigéria;
Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trois mars mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Cameroun et au Gouvernement de la République fédérale du
Nigéria.

Le président,
(Signé) Stephen M. SCHWEBEL.

Le greffier,
{ Signé) Eduardo VALENCIA-OSPINA.
